Title: To Thomas Jefferson from William Short, 25 February 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome Feb. 25. 1789 (Wednesday)

The time of my departure from this place is now so near at hand that I have begun to calculate the time of my arrival at Paris and I find to my astonishment after putting down each stage, the time of going to and the time of remaining at them that I shall be nearly twice as long on the road as I had expected. Rutledge and myself found out this yesterday evening only. Before that we had considered the subject in gross. He expected to go to Bordeaux and from thence make the tour of Spain and Portugal, arrive at Falmouth and come to Havre perhaps in time to meet you there. I expected and to be sure with much more appearance of justness to go by Bordeaux and arrive at Paris by the middle of April. Our calculation of yesterday evening however brings it to the Middle of May. I have been torturing my brain since to find out ways and means of shortening this period. Your departure according to your last letter will be as soon after the middle of April as you can get permission and a good vessel. These circumstances may probably detain you some time, but also it is possible they may not detain you at all in which case you would certainly set out by the 1st. of May. My determination to see you before your departure, my aversion to hurry over the country I am now in, my desire to go by the canal of Languedoc &c. all seem to be at war with each other. Add to this that Rutledge insists on going to spend a fortnight at Milan. I desired also to see that place a second time, but am now laboring to dissuade R. from it and to engage him to go immediately from Florence to Genoa by the way of Leghorn. He is now doubting whether he shall give up Milan, or the canal of Languedoc. In the latter case he will embark at Marseilles. At Florence it will be decided whether we separate. I have assured him I cannot stay more than two days and that if he insists on staying fifteen I shall not go at all but make the best of my way to Genoa. Should he agree to stay two days only I shall accompany him. I am under a kind of obligation to do it, and then I shall see  also Modena Parme and [ … ] which I have not yet seen. I shall be obliged however to give up Leghorn and Pisa. The manner of travelling by voiturier is so slow and that by post in Italy attended with so many inconveniences, that we are at a loss also what to decide on this subject. We shall most probably however go by Voiturier to Genoa. In France we shall unquestionably go post. I write this letter to beg you to be so good as let me hear something from you immediately on the receipt of this. Perhaps you may then have some data more to go on for deciding nearly the time of your departure. If you will write immediately perhaps I may recieve the letter at Genoa. Be so good as put your letter for me under cover to Messrs. Dunari, Keith & Co. Bankers there. Should it not arrive before my departure, I shall leave word how to send it immediately to me. But if this letter is quick in its passage, and your answer also I shall certainly recieve it there and it will give me an infinite pleasure. Until I get to Florence I do not expect to hear further from you, but I hope there to find a letter, and to learn the health of yourself and family.—With respect to myself I reflect often on the uncertainty of my future dispositions. I know not in what situation I shall be left when you are gone. I know not what Congress will do with respect to me and I scarcely know even what I wish they should do. Whether I ought now to return to America or remain longer in Europe is a thing I feel myself incompetent to determine—and the more so as I desire much to see England before my departure. How or when I shall do this, is beyond my foresight.
A young American who is here has a letter from his father of a very late date. He lives in New York. He mentions that Gl. Washington is elected and has accepted the Presidency, and that he is coming on with his family to N. York in the Spring, that that is decided on for the place of Session of Congress.—Shippen writes from London that his Uncle R. H. Lee is elected the first senator from Virginia. He does not say who is the other. He says also that Mrs. Church is preparing to go to America in the Spring. I suppose in your company.
The carnaval has just now finished here and I have been this morning to see the Pope perform the ceremony of Ash—wednesday. I have only Tivoli to see at present and one or two little things in Rome to finish my tour here in which I have seen a great deal of bad as well as numberless good things. On the whole I have received infinite satisfaction. Had I had more time I should have enjoyed Rome still more, there are many things here that deserve  to be studied as well as seen, but I have been obliged to content myself with superficial views only.—I take the liberty of inclosing you a short note for M. de La fayette. It is to beg him to procure for me a permission to see the dock yard and arsenal at Toulon. I hope he will be so good as to do it immediately, as it may otherwise come too late. Be so good Sir as present my most respectful compliments to your family and believe me with sentiments of the most unalterable attachment Yr. friend & servt.,

W. Short


I hope at any rate that you will be so good as send me a letter to Genoa, although you should have heard nothing further from America on the subject of your departure. It will be a satisfaction to know with certainty if any new matter has enabled you to decide more nearly the time of your departure.

